








March 2, 2015













HFII Assets Solutions, LLC

as Seller




and




Sundance Strategies, Inc.

as Buyer




























Asset Purchase Agreement





































1



--------------------------------------------------------------------------------







THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made effective as of the 2nd
day of March, 2015 (the “Effective Date”):




BETWEEN




HFII Assets Solutions, LLC, a Delaware limited liability company, having its
registered office at 1209 Orange Street, Wilmington, DE 19801 (the “Seller”);




and




Sundance Strategies, Inc., a corporation incorporated under the laws of the
State of Utah, USA, having its registered office at 4626 North 300 West, Suite
365, Provo, Utah 84604, USA (the “Buyer”);




each a “Party” and together the “Parties” to  this Agreement.




WHEREAS




(A)

The Seller holds an aggregate of 10,821,174 participating debt certificates with
a nominal value of one US dollar (US $1.00) issued by the companies listed on
Exhibit A (the “Existing PDCs”), representing a total issue of Existing PDCs
having an aggregate par value of US $10,821,174.00 as set forth in Exhibit A;
and




(B)

Seller holds that certain Promissory Note issued by Buyer in connection with
that certain NIB Transfer Agreement dated March 11, 2013 (the “Sundance Note”),
a copy of which is attached as Exhibit B; and




(C)

The Existing PDCs represent the net insurance benefits (“NIBs”) from a portfolio
of life settlement policies as set forth in Exhibit C; and




(D)

Buyer and Seller entered into a binding letter of intent on December 5, 2014,
whereby the Buyer agreed to buy, and the Seller agreed to sell, the Existing
PDCs and Sundance Note subject to certain contingencies (the “LOI”), a copy of
which is attached as Exhibit D; and




(E)

Buyer and Seller have agreed to waive any outstanding contingencies in the LOI
and hereby complete the transfer of the Existing PDCs and Sundance Note to Buyer
according to the terms and provisions set forth below.







THE PARTIES HEREBY AGREE AS FOLLOWS:




1.

Construction

1.1

In this Agreement, any reference to any agreement (howsoever named) is to such
agreement as it may be amended, supplemented or extended from time to time,
whether before or after the date hereof.

1.2

Clause headings are for ease of reference only.

1.3

For purposes of this Agreement and any future communications between the
Parties, the term “PDCs” and “NIBs” shall be considered interchangeable and all
Parties hereby acknowledge and agree to their interchangeability.





2



--------------------------------------------------------------------------------









2.

Transfers

The Seller agrees to sell and transfer to the Buyer, which the Buyer accepts,
the Existing PDCs and the Sundance Note for the Consideration, defined below.




3.

Consideration & Payment

The total consideration for the transfer of the Existing PDCs and the Sundance
Note shall be One Million, One Hundred Thirty Thousand (1,130,000) shares of
newly issued common shares of Buyer (the “Consideration”) (the “Sundance
Shares”).  The Consideration is subject to the following rights and conditions:

3.1

Lock Up / Leak Out.  Except as permitted in connection with Seller’s Put Option
(defined below), or with the written consent of Buyer, Seller shall be
prohibited from selling, hypothecating or otherwise dividing or assigning the
Sundance Shares for a period of 12 months from the date of issuance and such
restrictions shall be set forth on the stock certificates evidencing the
Sundance Shares.

3.2

Put Option.  Seller shall have the option to sell and, if Seller elects to
exercise such option, Buyer shall be obligated to purchase, up to an aggregate
of 187,500 of the Sundance Shares from Seller at a price of $8.00 per share
($1,500,000) (the “Put Option”) in accordance with the following:

a)

Exercise Dates:

i.

Seller can elect to exercise its Put Option to sell up to 93,750 of the Sundance
Shares back to Purchaser on March 2, 2015, for an aggregate exercise price of
$750,000 (the “First Exercise Date”).

ii.

Seller can elect to exercise its Put Option to sell up to 93,750 of the Sundance
Shares back to Purchaser on October 31, 2015, for an aggregate exercise price of
$750,000 (the “Second Exercise Date”).

b)

Expiration of Put Option.  Each of the Put Options shall expire on their
respective exercise dates if not exercised.




c)

Exercise Notice.  Seller may make its election to exercise the Put Option by
providing written notice to Buyer on the applicable exercise date and returning
the related Sundance Shares, endorsed to Buyer.  




d)

Payment of Option Price.   Buyer shall pay the exercise price within two (2)
days of its receipt of Seller’s exercise notice and its receipt of the related
Sundance Shares.




e)

Clawback of Existing PDCs.    If Buyer fails to pay the exercise price within
two (2) days of its receipt of an exercise notice and its receipt of the related
Sundance Shares, plus any cure period, then Seller shall have the right to
demand the return of its assets (the “Clawback Rights”), as follows:




i.

If Buyer fails to pay the exercise price related to the First Exercise Date and
the Buyer and Seller fail to extend the payment date, this Agreement shall be
terminated and Buyer shall return all of Seller’s assets and Seller shall repay
the Consideration and any other costs and expenses paid by Buyer in connection
with Seller’s assets.  In the case of termination, Seller shall offset amounts
owed by Buyer under the Sundance Note by the





3



--------------------------------------------------------------------------------







Consideration and any other costs and expenses paid by Buyer in connection with
Seller’s assets, which shall be agreed upon by Buyer and Seller in one or more
separate writings.




ii.

If Buyer fails to pay the exercise price related to the Second Exercise Date and
the Buyer and Seller fail to extend the payment date, this Agreement shall be
terminated and Buyer shall return all of Seller’s assets and Seller shall repay
the Consideration (including any proceeds from the exercise by Seller of its Put
Option) and any other costs and expenses paid by Buyer in connection with
Seller’s assets.  In the case of termination, Seller shall offset amounts owed
by Buyer under the Sundance Note by any proceeds from the exercise by Seller of
its Put Option and by the Consideration and any other costs and expenses paid by
Buyer in connection with Seller’s assets, which shall be agreed upon by Buyer
and Seller in one or more separate writings.




f)

Cure Period.  In the event Buyer fails to timely pay the exercise price to
Seller in connection with a properly exercised Put Option due to a lack of
adequate liquidity, as determined in the Buyer’s sole discretion, Buyer shall
have (i) twenty-nine (29) calendar days from the receipt of an exercise notice
related to the First Exercise Date and (ii) forty-five (45) calendar days from
the receipt of an exercise notice related to the Second Exercise Date, to pay
the related exercise price prior to Seller exercising any Clawback Rights.




4.

Transfers

4.1

Use of Proceeds of Transferred Assets.  Pending the expiration of the Put Option
and any Clawback Rights, Buyer shall own and control the Existing PDCs and
Sundance Note.  Buyer hereby agrees to maintain the Existing PDCs in good
standing (including the payment of all costs and expenses related to the assets
underlying the Existing PDCs) and to hold such Existing PDCs, free from any
encumbrances, until the expiration of such Put Option and Clawback Rights.

5.

Initial Closing Conditions

5.1

NIB Registration.  The Seller and Buyer shall take such steps necessary to
register the Buyer as holder of the Existing PDCs in its register of NIBs. The
Parties expressly grant power to the manager of the NIB issuer, acting
individually and with full power of substitution, to amend and execute the above
register for and on behalf of the NIB issuer and the Buyer and to do all such
acts and things as may be ancillary thereto and/or necessary and/or useful
and/or desirable in the sole opinion of such manager in connection with or for
the purpose of giving full effect to this Agreement.  Upon amendment and
execution of the above register, the manager of the NIB issuer shall cause to be
delivered to Buyer via email (to be followed by a hard copy via courier) a copy
of such amended and executed register and confirm to Buyer via email (to be
followed by a hard copy via courier) that the Buyer has been registered as the
holder of the NIBs in its register of NIBs and is entitled to all rights and
privileges of such ownership, including the right to transfer or convey such
NIBs without further consent of any person, except only as may be limited by
this Agreement.




5.2

Sundance Note Transfer.  The Seller shall deliver to the Buyer, the Sundance
Note, duly endorsed over to Buyer and listed on a Bill of Sale in the form
attached hereto in Exhibit E.








4



--------------------------------------------------------------------------------









6.

Representations and Warranties

6.1

The Seller, and any of its affiliates or subsidiaries having any interest in the
assets being transferred hereunder, represents and warrants to the Buyer as of
the Effective Date as follows:

(a)

The Seller is a validly organized and existing limited liability company under
the laws of the State of Delaware, and it has the corporate power and authority
to enter into this Agreement and to perform its obligations hereunder;




(b)

The execution and the performance of this Agreement by the Seller have been duly
authorized by its managers and/or any and all other necessary management
body(ies) of the Seller and no further corporate action on the part of the
Seller is necessary to authorize this Agreement and/or its performance;




(c)

This Agreement has been duly executed by the Seller, and this Agreement
constitutes the valid and binding agreement of the Seller, enforceable against
it in accordance with the terms hereof;




(d)

Each issuer of the Existing PDCs (each a “Company”), set forth on Exhibit A, is
a private limited liability company (société à responsabilité limitée) duly
incorporated and validly existing under the laws of Luxembourg;




(e)

To the best of the Seller’s knowledge, the “centre of main interests” (as that
term is used in the Council Regulation (EC) N° 1346/2000 of 29 May 2000 on
insolvency proceedings, the “Insolvency Regulation”) of each Company is in
Luxembourg, and each Company has no “establishment” (as that term is used in the
Insolvency Regulation) outside Luxembourg;




(f)

In respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) it entered into this Agreement in good
faith and for the purpose of carrying out its business, (ii) it entered into
this Agreement on arms’ length commercial term, and (iii) it entered into this
Agreement without any intention to defraud or deprive of any legal benefit any
other parties (such as third parties and in particular creditors) or to
circumvent any applicable mandatory laws or regulations of any jurisdiction;




(g)

To the best of the Seller’s knowledge, no action, petition, resolution or
similar order for bankruptcy (faillite), voluntary or judicial winding-up
(liquidation volontaire ou judiciaire), controlled management (gestion
contrôlée), suspension of payment (sursis de paiement), voluntary arrangement
with creditors (concordat préventif de faillite) or similar proceedings
affecting the rights of creditors generally has been taken, lodged, passed or
presented with regard to the Company and the Seller;




(h)

The Seller and each Company do not meet or threatens to meet the criteria for
the opening of any proceedings referred to under the above paragraph;




(i)

The Seller is the sole beneficial and legal owner of the Existing PDCs and
Sundance Note;




(j)

As of the Effective Date, the Existing PDCs are validly issued and fully paid up
and represent in aggregate one hundred percent (100%) of the Existing PDCs
issued by the Companies; and the Seller is not aware of any document related





5



--------------------------------------------------------------------------------







to the Existing PDCs that would preclude the Seller from consummating the
transactions contemplated hereunder;




(k)

As of the Effective Date, the Seller shall own the Existing PDCs and Sundance
Note free and clear of any lien, security interest, claim, option, pledge,
charge, assignment, transfer and other encumbrances of any kind;




(l)

As of the Effective Date, each policy listed on Exhibit C is valid, in-force and
in good-standing and has not lapsed nor is in any grace period.




(m)

This Agreement does not violate any contractual or other obligation binding upon
it and each Company.




(n)

There are no proceedings or litigation at law, equity or otherwise pending or,
to the knowledge of the Seller, threatened against the Seller, or to which the
Seller is otherwise a party before any Governmental Authority, which, if
adversely determined, would reasonably be expected to have a material adverse
effect on the ability of the Seller to perform its obligations under this
Agreement, or to consummate the transactions contemplated hereby.  The Seller is
not subject to any order of any Governmental Authority except to the extent the
same would not reasonably be expected to have a material adverse effect on the
ability of the Seller to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.




(o)

The Seller: (i) has had access to all reports and registration statements and
other information filed by the Buyer with the United States Securities and
Exchange Commission (the “SEC”) at www.sec.gov; is an “accredited investor” or
“sophisticated investor” as those terms are defined in SEC general rules and
regulations, and specifically in SEC Rules 501 and 506, each of its principals
is also an “accredited investor” or “sophisticated investor”; is fully capable
of evaluating the risks and merits of an investment in the Sundance Shares;
understands that the Sundance Shares are “restricted securities” as defined in
SEC Rule 144; and has had the opportunity, through its principals and legal
counsel, to ask questions of and receive answers from the directors and
executive officers of Buyer, to the Seller’s satisfaction.




6.2

The Buyer hereby represents and warrants to the Seller as follows:

(a)

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its state of incorporation, and it has the corporate power and
authority to enter into this Agreement and to perform its obligations hereunder;




(b)

The execution and the performance of this Agreement by the Buyer have been duly
authorized by its managers and/or any and all other necessary management
body(ies) of the Buyer and no further corporate action on the part of the Buyer
is necessary to authorize this Agreement and/or its performance;




(c)

This Agreement has been duly executed by the Buyer and this Agreement
constitutes the valid and binding agreement of the Buyer, enforceable against it
in accordance with the terms hereof;




(d)

In respect of this Agreement and the transactions contemplated by, referred to
in or provided for by this Agreement, (i) it entered into this Agreement in good





6



--------------------------------------------------------------------------------







faith and for the purpose of carrying out its business, (ii) it entered into
this Agreement on arms’ length commercial terms and (iii) it entered into this
Agreement without any intention to defraud or deprive of any legal benefit any
other parties (such as third parties and in particular creditors) or to
circumvent any applicable mandatory laws or regulations of any jurisdiction.




(e)

No action, petition, resolution or similar order for bankruptcy (faillite),
voluntary or judicial winding-up (liquidation volontaire ou judiciaire),
controlled management (gestion contrôlée), suspension of payment (sursis de
paiement), voluntary arrangement with creditors (concordat préventif de
faillite) or similar proceedings affecting the rights of creditors generally has
been taken, lodged, passed or presented with regard to the Buyer; and




(f)

This Agreement does not violate any contractual or other obligation binding upon
it.




7.

Costs

Except as otherwise provided herein, each Party shall bear its own costs, fees
and expenses incurred in the negotiation, execution and performance of this
Agreement and any matter contemplated by it.




8.

Further Assurances

The Parties each agree to execute and deliver such additional instruments and
other documents, and to take all such further actions, as may be reasonably
necessary or appropriate to effectuate, carry out and comply with all of the
terms of this Agreement and the transactions contemplated hereby.




9.

Relationship of Parties

Nothing contained herein is intended, nor shall be construed, to create a
partnership, joint venture or other similar association between or among any of
the Parties hereto for any purpose.




10.

Waiver

The failure or delay of any Party hereto to enforce at any time any of the
provisions of this Agreement shall in no way be construed as a waiver of any
such provision, nor in any way to affect the validity or this Agreement or any
part hereof or the right of such Party thereafter to enforce each and every such
provision.  No waiver of any breach of or non-compliance with this Agreement
shall be held to be a waiver of any other or subsequent breach or
non-compliance.  All remedies, either under this Agreement or by law or
otherwise afforded, will be cumulative and not alternative.




11.

Entire Agreement

This Agreement constitutes the entire and sole agreement between the Parties
thereto on the provisions covered by it. This agreement may only be amended or
modified by a written document signed by the Seller and the Buyer; and it
supersedes the LOI.




12.

Amendments





7



--------------------------------------------------------------------------------







No modification, amendment or waiver of, or with respect to, any provision of
this Agreement, and all other agreements, instruments and documents delivered
pursuant to this Agreement, shall be effective unless it shall be in writing and
signed by each of the Parties.




13.

Severability

The unenforceability or nullity of any provision of this agreement shall not
affect the validity or enforceability of any other provisions hereof.




14.

Governing Law, Jurisdiction and Waiver of Jury Trial

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF UTAH.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF UTAH OR OF THE UNITED
STATES FOR THE CENTRAL DISTRICT OF UTAH, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, OR ANY LEGAL PROCESS
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY UTAH LAW.  ALL PARTIES HEREUNDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN
CONNECTION HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY
HAVE RECEIVED FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.




Notwithstanding anything contained herein to the contrary, it is the Parties’
intent that this Agreement and the Promissory Note shall be governed by, and
construed in accordance with, the laws of the State of Utah, but the Pledge
Agreement shall be governed by, and construed in accordance with, the laws of
Luxembourg.




15.

Headings

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.




16.

Counterparts

This Agreement may be executed by the parties in separate counterparts, each of
which when so executed shall be deemed to be an original and both of which when
taken together shall constitute one and the same agreement.





8






--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in counterparts as of the date first above written.







THE SELLER




HFII Assets Solutions, LLC







/s/ Mark Niu

By:  Mark Niu

Title: President of Hyperion Capital, LLC

as Manager of HFII Assets Solutions, LLC







THE BUYER




Sundance Strategies, Inc.







/s/ Matt Pearson

By: Matt Pearson

Title: Chief Operating Officer





9



--------------------------------------------------------------------------------







Exhibit A







Schedule of Existing PDCs (NIBs)




Issue Date

Company

Series

No. of PDCs

Par Value

1/10/2013

Lux Sarl 001

-

2,022,500

2,022,500

1/15/2013

Lux Sarl 001

-

452,250

452,250

1/15/2013

Lux Sarl 001

1

1,128,044

1,128,044

1/10/2013

Lux Sarl 002

-

1,842,500

1,842,500

1/15/2013

Lux Sarl 002

-

452,250

452,250

1/15/2013

Lux Sarl 002

1

1,598,630

1,598,630

9/20/2012

Lux Sarl 003

1

1,565,000

1,565,000

9/20/2012

Lux Sarl 004

1

1,760,000

1,760,000

Total

 

10,821,174

$10,821,174








10



--------------------------------------------------------------------------------







Exhibit B




Sundance Note


Attached as Exhibit 10.7 to previously filed 8-K/A-2 Current Report dated June
7, 2013 and filed with the Securities and Exchange Commission on November 14,
2013.


11



--------------------------------------------------------------------------------












Exhibit C




Life Insurance Policies

Underlying Existing PDCs







Policy ID

Structure

Carrier

Death Benefit

BYJR796

Lux Sarl 003-004

Natl Western

2,500,000

FRRO759

Lux Sarl 003-004

Hancock

1,500,000

SAEZ777

Lux Sarl 003-004

West Coast

5,000,000

CHGE113

Lux Sarl 003-004

LBL

5,000,000

DAJO42U

Lux Sarl 003-004

Columbus

5,000,000

SCJO458

Lux Sarl 003-004

Lincoln

7,000,000

CAMA813

Lux Sarl 003-004

AXA

5,000,000

TAMA166

Lux Sarl 003-004

SLD

4,000,000

KEGE662

Lux Sarl 003-004

Lincoln

2,400,000

KOS 715

Lux Sarl 003-004

AXA

5,000,000

QULU73U

Lux Sarl 003-004

Columbus

4,500,000

ALKI480

Lux Sarl 003-004

AXA

3,000,000

ROTH439

Lux Sarl 003-004

Hancock

2,000,000

COGI951

Lux Sarl 003-004

SLD

5,000,000

BORO618

Lux Sarl 003-004

SLD

2,000,000

CHLL709

Lux Sarl 003-004

Prudential

5,000,000

CUWI510

Lux Sarl 001-002

AXA

1,500,000

BAJO839

Lux Sarl 001-002

AXA

1,500,000

CODE678

Lux Sarl 001-002

JP

7,000,000

FIHA557

Lux Sarl 001-002

AXA

10,000,000

HOBU508

Lux Sarl 001-002

Protective

1,500,000

NEED928

Lux Sarl 001-002

Natl Western

2,000,000

RERI287

Lux Sarl 001-002

Hartford

10,000,000

STMI968

Lux Sarl 001-002

AXA

5,000,000

STMI315

Lux Sarl 001-002

AXA

5,000,000

WODI680

Lux Sarl 001-002

ReliaStar

3,000,000

ALDO130

Lux Sarl 001-002

AXA

10,000,000

CORO121

Lux Sarl 001-002

Hancock

3,000,000

CRJA04U

Lux Sarl 001-002

Columbus

975,000

 

TOTAL

 

124,375,000








12






--------------------------------------------------------------------------------




Exhibit D




Letter of Intent


Attached as Exhibit 10 to previously filed 8-K dated December 5, 2014 and filed
with the Securities and Exchange Commission on December 8, 2014.


13



--------------------------------------------------------------------------------







 
















Exhibit E




Bill of Sale




Bill of Sale – Sundance Note




BILL OF SALE AND ASSIGNMENT




BILL OF SALE AND ASSIGNMENT, dated as of this ____ day of March, 2015 (this
“Bill of Sale”), from HFII Asset Solutions, LLC (the “Seller”), to Sundance
Strategies, Inc. (the “Buyer”);

W I T N E S S E T H :

WHEREAS, the undersigned entered into an Asset Purchase Agreement (the
“Agreement”), dated as of March 2, 2015.  All capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Agreement; and

WHEREAS, subject to and in accordance with the terms and conditions of the
Agreement, the Seller has agreed to transfer to the Buyer the Sundance Note (the
“Transferred Property”).

NOW, THEREFORE, in consideration of the payment by the Buyer to the Seller of
the Consideration, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Seller by these presents
does hereby sell, convey, transfer and assign to the Buyer, its successors and
assigns forever, all of the Seller’s right, title and interest, legal and
equitable, in and to the Transferred Property.

TO HAVE AND TO HOLD, unto the Buyer, its successors and assigns, from and after
the passage of title as aforesaid, FOREVER.

The Transferred Property is being sold to the Buyer with only such
representations or warranties as expressly set forth in the Agreement, herein or
in the accompanying certificate of an authorized officer of the Seller.

The Seller shall be solely responsible for any and all transfer taxes and filing
fees incurred by it in connection with this sale of Transferred Property by the
Seller to the Buyer.

This instrument shall be binding upon, inure to the benefit of, and be
enforceable by the Buyer and the Seller and their respective successors and
assigns.

IN WITNESS WHEREOF, the Seller has caused this Bill of Sale to be executed by
its duly authorized officer as of the date first above written.




HFII Assets Solutions










_________________________

By:

Title:

 





14






--------------------------------------------------------------------------------


